Title: To Benjamin Franklin from the Vicomte de Grasse-Limermont, 14 September 1784
From: Grasse-Limermont, Etienne-Marc-Antoine-Joseph, vicomte de
To: Franklin, Benjamin


				
					Excellence
					Toulon Le 14 Septembre 1784
				
				Les Etats unis ayant bien voulu honorer de La décoration de Cincinnatus grand nombre d’officiers francois qui avoient Servi dans La Guerre de L’amerique Septentrionale; J’ose avoir L’honneur de mettre Sous Les yeux de Votre Excellence, qu’étant Embarqué Sur La frégatte du Roy L’Aimable, elle fut envoye Le 27. Juillet 1778. dans La Passe de L’Est de Rhodes-Island pour protéger Le débarquement du Général Solivan [Sullivan]; pendant cette opération Les Anglois ayant envoyé un Brulot Sur La fregatte Le Capitaine me détacha pour aller le détourner, ce que je fus assés heureux d’exécuter en lui donnant La remorque, et ce qui fit que La fregatte conserva le poste avantageux qu’elle avoit et ne cessa de protéger le Camp des Ameriquains.
				Je sais que c’est un foible titre pour prétendre à La marque honorable de la Consideration des Etats unis, mais La recommandation de Votre Excellence, Leur digne representant, Suffit Seule pour donner quelque valeur à mes Services et Leur faire obtenir un prix qui me sera d’autant plus flatteur que vous m’en aurés Jugé digne.
				Je suis avec respect De Votre Excellence Votre tres humble et très obeissant serviteur
				
					le vicomte De Grasselieutenant des Vaux du Roy
				
			 
				Notation: De Grasse 4 Sept. 1784
			